DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 01/05/2022 is acknowledged. The amendment includes claims 1, 2, 8, 15 and 20 are amended.
Response to Arguments
Applicant’s amendments to the claims have overcome 112 rejections previously set forth in the Non-Final Office Action mailed 10/06/2021.
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Gustafson).
Regarding claim 8 and 15, applicant's arguments filed 01/05/2022 has been fully considered but they are not persuasive.
Applicant argues that cited references do not disclose “wherein the processing device and the memory resource are resident on a memory device” (page 12 and 13). Respectfully, it is noted that Avery teaches memory components used for storage, execution, and data processing for performing processing activities associated with the respective modules; paragraph [0041]-[0042], also see paragraph [0034]-[0035], which read on wherein the processing device and the memory resource are resident on a memory device as claimed. Therefore the cited references disclose the limitations.
The rejection of claim 15 is maintained for similar reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shatzkamer et al. (U.S. Pub. NO. 2015/0019746 A1) in view of Avery et al. (U.S. Pub. No. 2016/0234092 A1), further in view of Gustafson (“Posit Arithmetic”; 10 October 2017).
Regarding claim 1, Shatzkamer teaches a method, comprising: 
monitoring, by a processing device, performance characteristics associated with at least one application executed by the processing device or a host coupled to the processing device (paragraph [0086], [0087], [0092]-[0093], MSI application enables network, service, subscriber abstraction layer to become aware of and monitor the service or application, in one or more embodiments, network, service, subscriber abstraction layer monitors the performance of a particular application and make determinations using monitored data received from MSI application and other information received from other network elements and components regarding whether adjustments should be made to change the quality of the experience provided by the application).
Shatzkamer does not explicitly disclose:  determining, by the processing device, that a performance characteristic associated with the at least one application has reached a threshold performance level.
Avery teaches: determining, by the processing device, that a performance characteristic associated with the at least one application has reached a threshold performance level (Avery, paragraph [0021], [0048], paragraph [0052], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; facilitate selections between different services and data transmission formatting options based upon application performance measurements determined by the application that is performing the particular communication task).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining, by the processing device, that a performance characteristic associated with the at least one application has reached a threshold performance level into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include determining, by the processing device, that a performance characteristic associated with the at least one application has reached a threshold performance level to detect and reduce potential application issues that may result from incorrectly chosen connection types and service interfaces (Avery, paragraph [0010], line 23-25).
Shatzkamer as modified by Avery do not explicitly disclose: performing, by the processing device, an operation to convert a data type utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination.
Gustafson teaches: performing, by the processing device, an operation to convert a data type utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination (page 25, 26, a fixed point number, an integer, float to turn it into posit; in conjunction with the teaching of Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion, it teaches performing, by the processing device, an operation to convert a data type utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination as claimed)
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include performing, by the processing device, an operation to convert a data type utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include performing, by the processing device, an operation to convert a data type utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination sine the use of same type of low-level circuit constructs that IEEE 754 float use and take less chip area since they are simplier than IEEE floats in many ways, Early FPGA show markedly reduced latency for posits, compared to floats of the same precision (Gustafson, page 2, first paragraph).
Regarding claim 2, Shatzkamer as modified by Avery and Gustafson teach all claimed limitations as set forth in rejection of claim 1, further teach: wherein the posit format comprises a sign, a regime, an exponent (Gustafson, page 3, section 1.1,  the nbits representing type III unums posit comprising sign bit, regime bits, exponent bits if any, fraction bits [interpreted as mantissa]).
Regarding claim 3, Shatzkamer as modified by Avery and Gustafson teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the performance characteristics include application errors generated due to iteration, power consumption associated with the at least one application, precision or accuracy of data generated when the at least one application is executed using data in the first format or data in the second format, a latency parameter associated with the at least one application, or a reliability parameter associated with the at least one application, or any combination thereof (Avery, paragraph [0046], the measurement elapse time of application level connection).
Regarding claim 4, Shatzkamer as modified by Avery and Gustafson teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the performance characteristics include a health of the at least one application while the at least one application performs operations using data formatted according to the first format, a health of the at least one application while the at least one application performs operations using data formatted according to the second format, or both (Avery, paragraph [0022],[0046], [0048], satisfying the application level threshold performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data)).
Regarding claim 5, Shatzkamer as modified by Avery and Gustafson teach all claimed limitations as set forth in rejection of claim 1, further teach determining, by the processing device, that the at least one performance characteristic associated with the at least one application has reached a second threshold performance level; and performing, by the processing device, an operation to convert the data type utilized by the at least one application from the second format to a third format based, at least in part, on the determination (Avery et al. (U.S. Pub. No. 2016/0234092 A1) paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion).
Regarding claim 20, Shatzkamer teaches a system, comprising: a host; a processing device couple to the hosts and a component configured to generate performance characteristics, the component coupled to the processing device (Fig. 1, Fig. 8, paragraph [0029]), wherein the processing device is configured to:
receive the performance characteristics generated by the component and corresponding to execution of applications executed by the host (paragraph [0086], [0087], [0092]-[0093], MSI application enables network, service, subscriber abstraction layer to become aware of and monitor the service or application, in one or more embodiments, network, service, subscriber abstraction layer monitors the performance of a particular application and make determinations using monitored data received from MSI application and other information received from other network elements and components regarding whether adjustments should be made to change the quality of the experience provided by the application).
Shatzkamer does not explicitly disclose:  analyzing the performance characteristics to determine that a change in at least one performance characteristic has occurred with respect to at least one application.
Avery teaches: analyzing the performance characteristics to determine that a change in at least one performance characteristic has occurred with respect to at least one application (Avery, paragraph [0021], [0048], paragraph [0052], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; facilitate selections between different services and data transmission formatting options based upon application performance measurements determined by the application that is performing the particular communication task).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include analyzing the performance characteristics to determine that a change in at least one performance characteristic has occurred with respect to at least one application into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include analyzing the performance characteristics to determine that a change in at least one performance characteristic has occurred with respect to at least one application to detect and reduce potential application issues that may result from incorrectly chosen connection types and service interfaces (Avery, paragraph [0010], line 23-25).
Shatzkamer as modified by Avery do not explicitly disclose: performing, by the processing device, an operation to convert a data type utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination.
Gustafson teaches: performing, by the processing device, an operation to convert a data type utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination (page 25, 26, a fixed point number, an integer, float to turn it into posit; in conjunction with the teaching of Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion, it teaches performing, by the processing device, an operation to convert a data type utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination as claimed)
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include performing, by the processing device, an operation to convert a data type utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include performing, by the processing device, an operation to convert a data type utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination sine the use of same type of low-level circuit constructs that IEEE 754 float use and take less chip area since they are simplier than IEEE floats in many ways, Early FPGA show markedly reduced latency for posits, compared to floats of the same precision (Gustafson, page 2, first paragraph).
Shatzkamer as modified by Avery and Gustafson further teach: executing the at least one application using the data formatted according to the second format (Avery, paragraph [0021], [0048], paragraph [0052], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; facilitate selections between different services and data transmission formatting options based upon application performance measurements determined by the application that is performing the particular communication task).
Regarding claim 21, Shatzkamer as modified by Avery and Gustafson teach all claimed limitations as set forth in rejection of claim 20, further teach wherein the processing device is further configured to: determine that the performance characteristic associated with the at least one application has reached a second threshold performance level; perform an operation to convert the data utilized by the at least one application from the second format to the first format based, at least in part, on the determination (Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion); and execute the at least one application using the data formatted according to the first format (Avery, paragraph [0021], [0048], paragraph [0052], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; facilitate selections between different services and data transmission formatting options based upon application performance measurements determined by the application that is performing the particular communication task).
Regarding claim 22, Shatzkamer as modified by Avery and Gustafson teach all claimed limitations as set forth in rejection of claim 20, further teach wherein the performance characteristics include information corresponding to a health of the applications executed by the host (Avery, paragraph [0046], the measurement elapse time of application level connection).
Claims 8, 10, 12, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shatzkamer et al. (U.S. Pub. NO. 2015/0019746 A1) in view Avery et al. (U.S. Pub. No. 2016/0234092 A1).
Regarding claim 8, Shatzkamer teaches an apparatus, comprising: a processing device and a memory resource configured as a cache for the processing device (Fig. 8, paragraph [0060]), and wherein the processing device is configured to: monitor performance characteristics associated with execution of applications executed by the processing device or a host coupled to the processing device (paragraph [0086], [0087], [0092]-[0093], MSI application enables network, service, subscriber abstraction layer to become aware of and monitor the service or application, in one or more embodiments, network, service, subscriber abstraction layer monitors the performance of a particular application and make determinations using monitored data received from MSI application and other information received from other network elements and components regarding whether adjustments should be made to change the quality of the experience provided by the application).
Shatzkamer does not explicitly disclose: wherein the processing device and the memory resource are resident on a memory device; determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level; cause the at least one application to be executed using the data formatted according to the second format; perform an operation to convert the data utilized by the at least one application from the first format to a second format that supports arithmetic operations to a second level of precision based, at least in part, on the determination.
Avery teaches: wherein the processing device and the memory resource are resident on a memory device (paragraph [0041]-[0042], memory components used for storage, execution, and data processing for performing processing activities associated with the respective modules; also see paragraph [0034]-[0035]); determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level (Avery, paragraph [0021], [0048], paragraph [0052], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; facilitate selections between different services and data transmission formatting options based upon application performance measurements determined by the application that is performing the particular communication task);
perform an operation to convert the data utilized by the at least one application from the first format to a second format that supports arithmetic operations to a second level of precision based, at least in part, on the determination (Avery et al. (U.S. Pub. No. 2016/0234092 A1) paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion); 
cause the at least one application to be executed using the data formatted according to the second format (Avery, paragraph [0021], [0048], paragraph [0052], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; facilitate selections between different services and data transmission formatting options based upon application performance measurements determined by the application that is performing the particular communication task).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device and the memory resource are resident on a memory device; determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level; perform an operation to convert the data utilized by the at least one application from the first format to a second format that supports arithmetic operations to a second level of precision based, at least in part, on the determination into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device and the memory resource are resident on a memory device; determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level; cause the at least one application to be executed using the data formatted according to the second format; perform an operation to convert the data utilized by the at least one application from the first format to a second format that supports arithmetic operations to a second level of precision based, at least in part, on the determination to detect and reduce potential application issues that may result from incorrectly chosen connection types and service interfaces (Avery, paragraph [0010], line 23-25)
Regarding claim 10, Shatzkamer as modified by Avery teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the performance characteristics include an application response time, a quantity of application errors, a collected user satisfaction metric, types of application dependencies, or a transaction trace associated with the at least one application, or any combination thereof (Avery, paragraph [0046], the measurement elapse time of application level connection).
Regarding claim 12, Shatzkamer as modified by Avery teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the processing device is further configured to determine that the performance characteristic associated with the at least one application has reached a second threshold performance level; and perform an operation to convert the data utilized by the at least one application from the second format to a third format based, at least in part, on the determination (Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion).
Regarding claim 14, Shatzkamer as modified by Avery teach all claimed limitations as set forth in rejection of claim 8, further teach an application performance management component coupled to the processing device, wherein the processing device is further configured to access data generated by the application performance management component to monitor the performance characteristics (Shatzkamer, paragraph [0086]-[0087], using monitor data received from MSI application and other information from other network elements and component regarding whether adjustments should be made to change the quality of the experience provided by the application; also see paragraph [0095], [0098]).
Regarding claim 15, Shatzkamer teaches an apparatus, comprising: a processing device and a memory resource configured as a cache for the processing device (Fig. 8, paragraph [0060]), and wherein the processing device is configured to: 
monitor performance characteristics associated with execution of applications executed by the processing device or a host coupled to the processing device (paragraph [0086], [0087], [0092]-[0093], MSI application enables network, service, subscriber abstraction layer to become aware of and monitor the service or application, in one or more embodiments, network, service, subscriber abstraction layer monitors the performance of a particular application and make determinations using monitored data received from MSI application and other information received from other network elements and components regarding whether adjustments should be made to change the quality of the experience provided by the application); determine an application type for a particular application based on the monitored characteristics for the particular application (paragraph [0095], polling other user equipment from the same cell zone to evaluate the type of device, application, user plan and usage to determine whether quality is to be increased).
Shatzkamer does not explicitly disclose: wherein the processing device and the memory resource are resident on a memory device; determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level; cause the at least one application to be executed using the data formatted according to the second format; perform an operation to convert the data utilized by the at least one application from the first format to a second format that supports arithmetic operations to a second level of precision based, at least in part, on the determination.
Avery teaches: wherein the processing device and the memory resource are resident on a memory device (paragraph [0041]-[0042], memory components used for storage, execution, and data processing for performing processing activities associated with the respective modules; also see paragraph [0034]-[0035]); 
determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level (Avery, paragraph [0021], [0048], paragraph [0052], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; facilitate selections between different services and data transmission formatting options based upon application performance measurements determined by the application that is performing the particular communication task);
perform an operation to convert the data utilized by the at least one application from the first format to a second format that supports arithmetic operations to a second level of precision based, at least in part, on the determination (Avery et al. (U.S. Pub. No. 2016/0234092 A1) paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion); 
cause the at least one application to be executed using the data formatted according to the second format (Avery, paragraph [0021], [0048], paragraph [0052], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; facilitate selections between different services and data transmission formatting options based upon application performance measurements determined by the application that is performing the particular communication task).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device and the memory resource are resident on a memory device; determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level; perform an operation to convert the data utilized by the at least one application from the first format to a second format that supports arithmetic operations to a second level of precision based, at least in part, on the determination into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device and the memory resource are resident on a memory device; determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level; cause the at least one application to be executed using the data formatted according to the second format; perform an operation to convert the data utilized by the at least one application from the first format to a second format that supports arithmetic operations to a second level of precision based, at least in part, on the determination to detect and reduce potential application issues that may result from incorrectly chosen connection types and service interfaces (Avery, paragraph [0010], line 23-25)
Regarding claim 19, Shatzkamer as modified by Avery teach all claimed limitations as set forth in rejection of claim 15, further teach wherein the performance characteristics include monitored application response times, application error information, collected user satisfaction metrics, application dependencies among the plurality of applications, or a transaction trace associated with the particular application, or any combination thereof (Avery, paragraph [0046], the measurement elapse time of application level connection).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shatzkamer et al. (U.S. Pub. NO. 2015/0019746 A1) in view of Avery et al. (U.S. Pub. No. 2016/0234092 A1) and Gustafson (“Posit Arithmetic”; 10 October 2017), further in view of Cabout et al. (U.S. Pub. No. 2015/0332764 A1).
Regarding claim 6, Shatzkamer as modified by Avery and Gustafson teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the at least one application comprises an application configured to perform a personalized medicine computation, an automotive computation, or a cyber-security computation, or any combination thereof.
Cabout teaches: wherein the at least one application comprises an application configured to perform a personalized medicine computation, an automotive computation, or a cyber-security computation, or any combination thereof (a method for maintaining the retention performance constant or at least higher than given threshold in automotive application, paragraph [0064]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the at least one application comprises an application configured to perform a personalized medicine computation, an automotive computation, or a cyber-security computation, or any combination thereof into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the at least one application comprises an application configured to perform a personalized medicine computation, an automotive computation, or a cyber-security computation, or any combination thereof so it is desirable to restrict by compliance the current increase up to some value in order to achieve a low resistance state while keep a memory device safe (Cabout, paragraph [0026], line 14-18).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shatzkamer et al. (U.S. Pub. No. 2015/0019746 A1) in view of Avery et al. (U.S. Pub. No. 2016/0234092 A1) and Gustafson (“Posit Arithmetic”; 10 October 2017), further in view of Samadi et al. (“SAGE: Self-Tuning Approximation for Graphic Engines”, MICRO’ 46, December 7-11, 2013, Davis, CA, USA; 2013 Copyright is held by the owner/author(s); Publication right license to ACM).
Regarding claim 7, Shatzkamer as modified by Avery and Gustafson teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein performing the operation to convert the data type utilized by the at least one application from the first format to the second format comprises altering a quantity of bits associated with at least one bit sub-set contained within the data type.
Samadi teaches: wherein performing the operation to convert the data type utilized by the at least one application from the first format to the second format comprises altering a quantity of bits associated with at least one bit sub-set contained within the data type (Fig. 8a-8b, Section 4.2, right column, last paragraph of page 17 and left column, first two paragraph of right column of 18, data packing optimization to reduce the number of memory requests with an overhead of a few additional computation instruction, after deciding the number of quantization bits, the preprocessor packs ratio number of float into one unsigned integer).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein performing the operation to convert the data type utilized by the at least one application from the first format to the second format comprises altering a quantity of bits associated with at least onebit sub-set contained within the data type into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein performing the operation to convert the data type utilized by the at least one application from the first format to the second format comprises altering a quantity of bits associated with at least onebit sub-set contained within the data type to trade accuracy for performance on GPUs (Samadi, page 15, Section 3, left column, last paragraph, line 1-2).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shatzkamer et al. (U.S. Pub. No. 2015/0019746 A1) in view Avery et al. (U.S. Pub. No. 2016/0234092 A1), further in view of Samadi et al. (“SAGE: Self-Tuning Approximation for Graphic Engines”, MICRO’ 46, December 7-11, 2013, Davis, CA, USA; 2013 Copyright is held by the owner/author(s); Publication right license to ACM).
Regarding claim 11, Shatzkamer as modified by Avery teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose wherein the processing device is further configured to perform the operation to convert the data utilized by the at least one application from the first format to the second format by altering a quantity of bits associated with at least onebit sub-set contained within the data.
Samadi teaches: wherein the processing device is further configured to perform the operation to convert the data utilized by the at least one application from the first format to the second format by altering a quantity of bits associated with at least one bit sub-set contained within the data (Fig. 8a-8b, Section 4.2, right column, last paragraph of page 17 and left column, first two paragraph of right column of 18, data packing optimization to reduce the number of memory requests with an overhead of a few additional computation instruction, after deciding the number of quantization bits, the preprocessor packs ratio number of float into one unsigned integer).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device is further configured to perform the operation to convert the data utilized by the at least one application from the first format to the second format by altering a quantity of bits associated with at least onebit sub-set contained within the data into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device is further configured to perform the operation to convert the data utilized by the at least one application from the first format to the second format by altering a quantity of bits associated with at least one bit sub-set contained within the data to trade accuracy for performance on GPUs (Samadi, page 15, Section 3, left column, last paragraph, line 1-2).
Claims 9, 13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shatzkamer et al. (U.S. Pub. NO. 2015/0019746 A1) in view of Avery et al. (U.S. Pub. No. 2016/0234092 A1), further in view of Callegari et al. (U.S. Pub. No. 2017/0153926 A1).
Regarding claim 9, Shatzkamer as modified by Avery teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose wherein the applications include applications configured to perform astronomical computations, atomic computations, or financial computations, or any combination thereof. 
Callegari teaches: wherein the applications include applications configured to perform astronomical computations, atomic computations, or financial computations, or any combination thereof (paragraph [0017], [0036]-[0037], applying to other types of application including, for example, any application involving floating point computation using different floating-point binary data formats of various levels of precision; processing application data objects accordingly using either the faster performance and lower precision rather than the slower performance and higher precision or not; also see paragraph [0040]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the applications include applications configured to perform astronomical computations, atomic computations, or financial computations, or any combination thereof into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the applications include applications configured to perform astronomical computations, atomic computations, or financial computations, or any combination thereof to avoid any loss in computational precision that would lead to a significant reduction in the quality of the visualization presented to a user (Callegari, paragraph [0006], line 18-21).
Regarding claim 13, Shatzkamer as modified by Avery teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose wherein the processing device is further configured to: determine an application type for the at least one application.
Callegari teaches: determine an application type for the at least one application (paragraph [0017], [0036]-[0037], applying to other types of application including, for example, any application involving floating point computation using different floating-point binary data formats of various levels of precision; processing application data objects accordingly using either the faster performance and lower precision rather than the slower performance and higher precision or not; also see paragraph [0040]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining an application type for the at least one application into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include determining an application type for the at least one application to avoid any loss in computational precision that would lead to a significant reduction in the quality of the visualization presented to a user (Callegari, paragraph [0006], line 18-21).

Shatzkamer as modified by Avery and Callegari further teach: 
and alter a precision of the data in the second format based, at least in part, on the determined application type of the at least one application (Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion;  while Callegari teaches transforming the float point with IEEE 754 format accordingly, thus the combination of Avery and Callegari references teach alter a precision of the data in the second format based, at least in part, on the determined application type of the at least one application as claimed).
Regarding claim 16, Shatzkamer as modified by Avery teach all claimed limitations as set forth in rejection of claim 15, but do not explicitly disclose wherein the processing device is configured to: determine that the application type for the application corresponds to a financial application.
Callegari teaches: wherein the processing device is configured to: determine that the application type for the application corresponds to a financial application Callegari teaches: determine an application type for the at least one application (paragraph [0017], [0036]-[0037], applying to other types of application including, for example, any application involving floating point computation using different floating-point binary data formats of various levels of precision; processing application data objects accordingly using either the faster performance and lower precision rather than the slower performance and higher precision or not; also see paragraph [0040]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device is configured to: determine that the application type for the application corresponds to a financial application into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device is configured to: determine that the application type for the application corresponds to a financial application to avoid any loss in computational precision that would lead to a significant reduction in the quality of the visualization presented to a user (Callegari, paragraph [0006], line 18-21).
Shatzkamer as modified by Avery and Callegari further teach: 
determine that the first format comprises a universal number format and the second format comprises an IEEE 754 format or a fixed-point binary format; and perform the operation to convert the data from the first format to the second format (Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; while Callegari teaches transforming the float point with IEEE 754 format accordingly, thus the combination of Avery and Callegari references teach determine that the first format comprises a universal number format and the second format comprises an IEEE 754 format or a fixed-point binary format; and perform the operation to convert the data from the first format to the second format).
Regarding claim 17, Shatzkamer as modified by Avery teach all claimed limitations as set forth in rejection of claim 15, but do not explicitly teach wherein the processing device is configured to: determine that the application type for the application corresponds to an astronomical computation application.
Callegari teaches: wherein the processing device is configured to: determine that the application type for the application corresponds to an astronomical computation application (paragraph [0017], [0036]-[0037], applying to other types of application including, for example, any application involving floating point computation using different floating-point binary data formats of various levels of precision; processing application data objects accordingly using either the faster performance and lower precision rather than the slower performance and higher precision or not; also see paragraph [0040]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device is configured to: determine that the application type for the application corresponds to an astronomical computation application into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device is configured to: determine that the application type for the application corresponds to an astronomical computation application to avoid any loss in computational precision that would lead to a significant reduction in the quality of the visualization presented to a user (Callegari, paragraph [0006], line 18-21).
Shatzkamer as modified by Avery and Callegari further teach: 
determine that the first format comprises an IEEE 754 or fixed-point binary format and the second format comprises a universal number format or a posit format; and perform the operation to convert the data from the first format to the second format (Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; while Callegari teaches transforming the float point with IEEE 754 format accordingly, thus the combination of Avery and Callegari references teach determine that the first format comprises an IEEE 754 or fixed-point binary format and the second format comprises a universal number format or a posit format; and perform the operation to convert the data from the first format to the second format as claimed).
Regarding claim 18, Shatzkamer as modified by Avery teach all claimed limitations as set forth in rejection of claim 15, but do not explicitly disclose wherein the processing device is configured to: determine that the application type for the application corresponds to an atomic computation application.
Callegari teaches: wherein the processing device is configured to: determine that the application type for the application corresponds to an atomic computation application (paragraph [0017], [0036]-[0037], applying to other types of application including, for example, any application involving floating point computation using different floating-point binary data formats of various levels of precision; processing application data objects accordingly using either the faster performance and lower precision rather than the slower performance and higher precision or not; also see paragraph [0040]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device is configured to: determine that the application type for the application corresponds to an atomic computation application into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device is configured to: determine that the application type for the application corresponds to an atomic computation application to avoid any loss in computational precision that would lead to a significant reduction in the quality of the visualization presented to a user (Callegari, paragraph [0006], line 18-21).
Shatzkamer as modified by Avery and Callegari further teach: 
determine that the first format comprises an IEEE 754 or fixed-point binary format and the second format comprises a universal number format or a posit format; and perform the operation to convert the data from the first format to the second format (Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; while Callegari teaches transforming the float point with IEEE 754 format accordingly, thus the combination of Avery and Callegari references teach determine that the first format comprises an IEEE 754 or fixed-point binary format and the second format comprises a universal number format or a posit format; and perform the operation to convert the data from the first format to the second format as claimed).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shatzkamer et al. (U.S. Pub. NO. 2015/0019746 A1) in view of Avery et al. (U.S. Pub. No. 2016/0234092 A1) and Gustafson (“Posit Arithmetic”; 10 October 2017), further in view of Callegari et al. (U.S. Pub. No. 2017/0153926 A1) and Tambe et al. (“Adaptive Float: A floating-point based data typed for resilient Deep Learning Integerence” 09/29/2019).
Regarding claim 23, Shatzkamer as modified by Avery and Gustafson teach all claimed limitations as set forth in rejection of claim 20, but do not explicitly disclose wherein the processing device is further configured to: determine that the at least one application is a financial application.
Callegari teaches: wherein the processing device is further configured to: determine that the at least one application is a financial application (paragraph [0017], [0036]-[0037], applying to other types of application including, for example, any application involving floating point computation using different floating-point binary data formats of various levels of precision; processing application data objects accordingly using either the faster performance and lower precision rather than the slower performance and higher precision or not; also see paragraph [0040]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device is further configured to: determine that the at least one application is a financial application into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device is further configured to: determine that the at least one application is a financial application to avoid any loss in computational precision that would lead to a significant reduction in the quality of the visualization presented to a user (Callegari, paragraph [0006], line 18-21).
Shatzkamer as modified by Avery, Gustafson and Callegari but do not explicitly disclose: altering a quantity of bits associated with a mantissa bit sub-set of the data used by the at least one application based on the determination.
Tambe teaches: altering a quantity of bits associated with a mantissa bit sub-set of the data used by the at least one application based on the determination (page 12, converting the representation according to the equation, where the exponent value is the addition of the exponent bits and expobias, and the mantissa value is calculated by appending an implied ‘one’ as the MSB; in conjunction with the teaching of Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion and Callegari teaches transforming the float point with IEEE 754 format accordingly, it teaches altering a quantity of bits associated with a mantissa bit sub-set of the data used by the at least one application based on the determination as claimed). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include altering a quantity of bits associated with a mantissa bit sub-set of the data used by the at least one application based on the determination into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include altering a quantity of bits associated with a mantissa bit sub-set of the data used by the at least one application based on the determination to offer a compelling alternative to integer or fixed point solutions (Tambe, page 9, line 26-27).
Regarding claim 24, Shatzkamer as modified by Avery and Gustafson teach all claimed limitations as set forth in rejection of claim 15, but do not explicitly teach wherein the processing device is further configured to: determine that the at least one application is an astronomical application.
Callegari teaches: wherein the processing device is further configured to: determine that the at least one application is an astronomical application (paragraph [0017], [0036]-[0037], applying to other types of application including, for example, any application involving floating point computation using different floating-point binary data formats of various levels of precision; processing application data objects accordingly using either the faster performance and lower precision rather than the slower performance and higher precision or not; also see paragraph [0040]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device is further configured to: determine that the at least one application is an astronomical application into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device is further configured to: determine that the at least one application is an astronomical application that would lead to a significant reduction in the quality of the visualization presented to a user (Callegari, paragraph [0006], line 18-21).
Shatzkamer as modified by Avery, Gustafson and Callegari but do not explicitly disclose: altering a quantity of bits associated with at least one bit sub-set of the data used by the at least one application based on the determination to increase a dynamic range available to the at least one application.
Tambe teaches: altering a quantity of bits associated with at least one bit sub-set of the data used by the at least one application based on the determination to increase a dynamic range available to the at least one application (page 12, converting the representation according to the equation, where the exponent value is the addition of the exponent bits and expobias, and the mantissa value is calculated by appending an implied ‘one’ as the MSB; in conjunction with the teaching of Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion and Callegari teaches transforming the float point with IEEE 754 format accordingly, it teaches altering a quantity of bits associated with at least one bit sub-set of the data used by the at least one application based on the determination to increase a dynamic range available to the at least one application as claimed). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include altering a quantity of bits associated with at least one bit sub-set of the data used by the at least one application based on the determination to increase a dynamic range available to the at least one application into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include altering a quantity of bits associated with at least one bit sub-set of the data used by the at least one application based on the determination to increase a dynamic range available to the at least one application to offer a compelling alternative to integer or fixed point solutions (Tambe, page 9, line 26-27).
Regarding claim 25, Shatzkamer as modified by Avery and Gustafson teach all claimed limitations as set forth in rejection of claim 15, but do not explicitly disclose wherein the processing device is further configured to: determine that the at least one application is an atomic application.
Callegari teaches: wherein the processing device is further configured to: determine that the at least one application is an atomic application (paragraph [0017], [0036]-[0037], applying to other types of application including, for example, any application involving floating point computation using different floating-point binary data formats of various levels of precision; processing application data objects accordingly using either the faster performance and lower precision rather than the slower performance and higher precision or not; also see paragraph [0040]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device is further configured to: determine that the at least one application is an atomic application into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device is further configured to: determine that the at least one application is an atomic application to avoid any loss in computational precision that would lead to a significant reduction in the quality of the visualization presented to a user (Callegari, paragraph [0006], line 18-21).
Shatzkamer as modified by Avery, Gustafson and Callegari but do not explicitly disclose: altering a quantity of bits associated with at least one bit sub-set of the data used by the at least one application based on the determination to increase a dynamic range available to the at least one application.
Tambe teaches: a quantity of bits associated with at least one bit sub-set of the data used by the at least one application based on the determination to increase a dynamic range available to the at least one application (page 12, converting the representation according to the equation, where the exponent value is the addition of the exponent bits and expobias, and the mantissa value is calculated by appending an implied ‘one’ as the MSB; in conjunction with the teaching of Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion and Callegari teaches transforming the float point with IEEE 754 format accordingly, it teaches altering a quantity of bits associated with at least one bit sub-set of the data used by the at least one application based on the determination to increase a dynamic range available to the at least one application as claimed). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include altering a quantity of bits associated with at least one bit sub-set of the data used by the at least one application based on the determination to increase a dynamic range available to the at least one application into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include altering a quantity of bits associated with at least one bit sub-set of the data used by the at least one application based on the determination to increase a dynamic range available to the at least one application to offer a compelling alternative to integer or fixed point solutions (Tambe, page 9, line 26-27).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168   

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168